TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 9, 2022



                                      NO. 03-21-00530-CR


                                  The State of Texas, Appellant

                                                 v.

                                   Devon Lovegrove, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.